DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 10, 11, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samra (US 2005/0138335).

As to claim 1, Samra discloses one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: 
configuring a system to execute instructions from a first instruction set using a first processor to perform operations of a first type (¶0024); 
configuring the system to execute instructions from a second instruction set using the first processor to perform operations of a second type (¶0024); 
detecting an availability of a second processor in a system (¶0031); and 
responsive to detecting the availability of the second processor: configuring the system to execute instructions from the second instruction set using the second processor to perform operations of a second type (¶0026).

As to claim 4, Samra discloses the one or more media of claim 1, wherein configuring the system to execute instructions from the second instruction set using the second processor to perform operations of a second type is responsive to determining that the second processor is suitable for executing instructions from the second instruction set (¶0026).

As to claim 5, Samra discloses the one or more media of claim 4, wherein determining that the second processor is suitable for executing instructions from the second instruction set comprises receiving an indication of the processor type (¶0026).



As to claim 10, Samra discloses the one or more media of claim 1, wherein configuring the system to execute instructions from the second instruction set using the second processor to perform operations of a second type comprises transmitting, to the second processor, state information regarding execution of one or more instructions (¶0037).

As to claim 11, Samra discloses a method comprising:
configuring a system to execute instructions from a first instruction set using a first processor to perform operations of a first type (¶0024); 

detecting an availability of a second processor in a system (¶0031); and 
responsive to detecting the availability of the second processor: configuring the system to execute instructions from the second instruction set using the second processor to perform operations of a second type, wherein the method is performed by at least one device including a hardware processor (¶0026).

As to claim 14, Samra discloses the method of claim 11, wherein configuring the system to execute instructions from the second instruction set using the second processor to perform operations of a second type is responsive to determining that the second processor is suitable for executing instructions from the second instruction set (¶0026).



As to claim 17, Samra discloses the method of claim 11, wherein configuring the system to execute instructions from the second instruction set using the second processor to perform operations of a second type is performed in response to determining that the second processor is successfully initialized and ready for use (¶0027).



As to claim 20, Samra discloses a system comprising: 
at least one device including a hardware processor; the system being configured to perform operations comprising: 
configuring a system to execute instructions from a first instruction set using a first processor to perform operations of a first type(¶0024); 
configuring the system to use a software library to execute instructions from a second instruction set using the first processor to perform operations of a second type (¶0024); 
detecting an availability of a second processor in a system (¶0031); and 
responsive to detecting the availability of the second processor: configuring the system to execute instructions from the second instruction set using the second processor to perform operations of a second type (¶0026).


Allowable Subject Matter
Claims 2, 3, 6, 8, 9, 12, 13, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Wang (US 2012/0173713) discloses monitoring system resources such that a resource-related problem can be identified at a point in time when it is still possible to initiate a set of recovery actions for remedying the problem without disrupting services provided by the system (¶0020). Upon the occurrence of an event such as a failover (or switchover), the standby processor becomes the active processor and takes over performance of functions from the previous active processor (¶0058).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES EHNE/               Primary Examiner, Art Unit 2113